Judgment reversed on the facts and a new trial granted unless the plaintiff shall, within 10 days, stipulate to reduce the verdict to the sum of $500, as of the date of the rendition thereof, in which event *1012the judgment is modified accordingly and, as so modified, is affirmed, without costs of this appeal to any party, on the ground that the verdict of the jury is excessive. All concur. (Appeal from judgment of Onondaga Trial Term for plaintiff and against Aubrey and Syracuse Transit Corporation in a bus line negligence action.) Present — MeCurn, P. J.-,. Kimball, Bastow, Goldman and Halpem, JJ.